DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 07/21/2022. Claims 2-3, 7, 10-12, 14 and 18-20 are amended. Claims 1-20 are currently pending.
The objection of claims 3, 10-11, 14 and 19-20 has been withdrawn due to applicant’s amendment.
The rejection of claims 2-3, 7, 10, 12-15 and 18-20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The double patenting rejection of claims 8-9, 11, 16 and 18 has been withdrawn due to the filing of a Terminal Disclaimer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method comprising applying negative pressure through a partially axially collapsing suction cup, and deploying a first tissue anchor on a heart valve leaflet while applying the negative pressure coupled to a first suture line, in combination with the remaining structural features of the claim.
	Regarding base claim 8, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method comprising partially axially collapsing a suction cup while applying negative pressure through a suction catheter to a heart valve leaflet, and deploying an anchor coupled to an artificial cord onto the heart valve leaflet, in combination with the remaining structural features of the claim.
	Regarding base claim 16, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically securing a line to a heart valve leaflet while applying negative pressure through a suction catheter, thereby partially axially collapsing a suction cup while applying the negative pressure, in combination with the remaining structural features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771